 

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

 

 

 

 

UNITED STATES DISTRICT COURT |" jan 13 2020
SOUTHERN DISTRICT OF CALIF ORNIA.

 

 

 

CLERK, U.S DISTRICT COURT

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRISPNATSCRBET OF er mart |
(For Revocation of Probatiok Sr
Vv (For Offenses Committed On or After November 1, 1987)

JOSH WAYNE TARBELL-ENGEL (1)
Case Number: 3:15-CR-00028-JM

Federal Defenders
Defendant’s Attorney

 

 

REGISTRATION NO. 42905-298

CT -

THE DEFENDANT:

“admitted guilt to violation of allegation(s) No. 1-5,

[] was found guilty in violation of allegation(s) No. | | after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number © Nature of Violation
1-4 Unlawful use of a controlled substance or Failure to Test, VCCA (Violent Crime Control Act).
5 Failure to participate in drug aftercare program

Supervised Release is revoked and the defendaat is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

January 10, 2020

Date of Imposition of Sentence

(tye £5 Wche

HON /EFFREY/T) MILLER
UNI¥ED STATES DISTRICT JUDGE

 
 

.._._ DEFENDANT:

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

 

 

JOSH WAYNE TARBELL-ENGEL (1) ——... Judgment - Page 2-of 2.
CASE NUMBER: 3;15-CR-00028-JM

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Three (3) months.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
O at . A.M. on
L] as notified by the United States Marshal.

 

 

q _ The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Conor before
C] as notified by the United States Marshal.
C1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on _ to
at __ , with a certified copy of this judgment.
UNITED STATES MARSHAL
By - DEPUTY UNITED STATES MARSHAL

3:15-CR-00028-JM

 
